J. S34037/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INT. OF: S.M., A MINOR       :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                                    :
APPEAL OF: K.P. AND B.M., MOTHER    :         No. 552 MDA 2020
AND FATHER                          :


           Appeal from the Decree Entered February 20, 2020,
             in the Court of Common Pleas of Tioga County
                Orphans’ Court Division at No. 7 OC 2020



IN THE INT. OF: K.M., A MINOR       :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                                    :
APPEAL OF: K.P. AND B.M., MOTHER    :         No. 553 MDA 2020
AND FATHER                          :


           Appeal from the Decree Entered February 20, 2020,
             in the Court of Common Pleas of Tioga County
                Orphans’ Court Division at No. 8 OC 2020



IN THE INTEREST OF: B.M., A MINOR :       IN THE SUPERIOR COURT OF
                                  :             PENNSYLVANIA
                                  :
APPEAL OF: K.P. AND B.M., MOTHER :            No. 554 MDA 2020
AND FATHER                        :


           Appeal from the Decree Entered February 20, 2020,
             in the Court of Common Pleas of Tioga County
                Orphans’ Court Division at No. 9 OC 2020


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.
J. S34037/20


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED SEPTEMBER 16, 2020

        In this consolidated appeal, K.P. (“Mother”) and B.M. (“Father”)

(collectively, “appellants”) appeal from the February 20, 2020 decrees

granting the petitions of the Tioga County Department of Human Services

(“DHS”) to involuntarily terminate their parental rights to their three minor

children, S.M. (born June 2015), K.M. (born June 2015),1 and B.M. (born June

2016) (collectively, “Children”), pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2),

(5), and (b). After careful review, we affirm.

        The juvenile court summarized the relevant facts and procedural history

of this case as follows:

              [Appellants] in this action are the natural parents of
              [Children]. [DHS] has had legal and physical custody
              of [Children], constantly since June 26[], 2019,
              pursuant to Court Order. [DHS] was initially granted
              care, after [Children] w[ere] found in the custody of
              [appellants], who had been found passed out in a
              motor vehicle, aside a road in Westfield Township,
              Tioga County.       [Children] w[ere] subsequently
              adjudicated dependent after a full Adjudicatory
              Hearing. [DHS] was directed to provide services
              intended to support [appellants’] efforts to address
              their substance use disorder, lack of parenting skills,
              and other concerns. This case was reviewed at
              regular intervals by the [juvenile c]ourt in the
              companion Dependency action, filed to Number[s 37]
              DP of 2019 [and 38 DP of 2019], the proceedings of
              which have been incorporated into the record of this
              proceeding.

              [Children were adjudicated dependent on July 9,
              2019.]


1   S.M. and K.M. are twins.


                                       -2-
J. S34037/20


          During the course of the Dependency Proceeding,
          [Father] made no progress towards alleviating the
          circumstances, leading to the placement of [Children]
          and was found to be in minimal compliance with the
          Family Service Plan. [Mother] initially made efforts to
          address her substance use disorder, through her
          attendance at an in-patient rehabilitation facility, but
          after her departure from post-placement housing,
          [Mother] took no further steps to address her
          substance use disorder and immediately relapsed.
          Throughout the dependency of the Dependency
          Action, [DHD] offered services, specifically visitation,
          Effective Safe Parenting, and Intensive Case
          Management. The Effective Safe Parenting Program
          is a program offered by [DHS], which is intended to
          support the participants in dealing with substance use
          disorder, in an effort to allow them to become
          effective and safe parents. The program requires
          regular substance use testing, as well as regular
          meetings with service providers. The purpose of the
          meetings with the service provider are not simply to
          conduct substance use testing, but rather are
          intended to allow the participant to build a safe, stable
          recovery network, as well as permitting them to
          address parenting issues and other known concerns.
          The record in this case indicates that while
          [appellants] have periodically submitted to requested
          substance use tests, they have refused numerous
          efforts and requests by the Human Service Provider
          to address underlying concerns related to parenting
          and treatment. The record further reveals that both
          [Mother and Father] have failed to obtain
          recommended Substance Use Assessments, despite
          numerous requests to do so.

          The testimony presented in this proceeding indicates
          that between early January to early February, the
          Service Provider, Clara Holley, attempted on
          17 occasions, either by phone or in person to meet
          with [appellants], with success being limited to
          1 occasion, during a review of the Family Service Plan.

          Regarding visitation, [DHS] has, pursuant to Court
          Order, afforded both [Mother and Father] numerous


                                    -3-
J. S34037/20


            opportunities to participate in visitation and has
            supported efforts to permit visitation on the Court
            Order scheduled by providing, at least on one
            occasion, gas cards, and on multiple occasions,
            throughout the life of this case, [DHS-]funded taxi
            service, to and from visitation. The record produced
            at the hearing established that [appellants] have
            participated in approximately one-half of the
            scheduled visitations.     Regarding other services,
            [appellants] have failed to regularly meet with or
            communicate with the cas[ew]orker in this case.
            [Children] are currently placed with foster parents in
            Bradford County, Pennsylvania.       [Children] have
            remained together, in this home, since approximately
            July of 2019. In the current placement, [Children’s]
            medical needs are attended to by the foster parents.
            The Court notes that despite [Children’s] medical care
            remaining in the Westfield area, within miles of
            [appellants’] residence, [appellants] have failed to
            attend any medical or dental appointments after July
            of 2019.

Juvenile court opinion (No. 552 MDA 2020; No. 7 OC 2020), 2/20/20 at 2-4;

see also juvenile court opinion (No. 553 MDA 2020; No. 8 OC 2020), 2/20/20

at 2-4, and juvenile court opinion (No. 554 MDA 2020; No. 9 OC 2020),

2/20/20 at 2-4.

      On January 24, 2020, DHS filed petitions to involuntarily terminate

appellants’ parental rights to Children.     The juvenile court conducted a

termination hearing on February 18, 2020; appellants were not present for

this hearing but participated via telephone. Following the hearing, the juvenile

court entered separate decrees for each appellant at each docket number,

involuntarily terminating their respective parental rights to Children pursuant

to Sections 2511(a)(1), (2), (5), and (b).    On March 12, 2020, appellants



                                     -4-
J. S34037/20

jointly filed a timely notice of appeal at each docket number, in compliance

with Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and its progeny.

Thereafter, appellants jointly filed concise statements of errors complained of

on appeal, in accordance with Pa.R.A.P. 1925(a)(2)(i), at each docket

number. On April 17, 2020, the juvenile court entered orders indicating that

it was relying on its findings of fact and opinions it authored in support of its

decrees terminating appellants’ parental rights.       This court sua sponte

consolidated appellants’ appeals by per curiam order on April 20, 2020.

      That same day, this court issued a rule to show cause order directing

appellants to explain why their notice of appeal from two separate decrees at

each docket number should not be quashed, pursuant to, inter alia, General

Electric Credit Corporation v. Aetna Casualty and Surety Company, 263

A.2d 448 (Pa. 1970) (establishing a three-part test to decide whether quashal

was warranted where a single notice of appeal was filed in response to multiple

final orders); 20 Pa.P.R.A.C. § 512 (stating that one appeal from several

orders is discouraged). Thereafter, on May 8, 2020, this court issued an order

discharging its rule to show cause order and referring this issue to the merits

panel. In the interest of judicial economy, and in light of the fact that neither

DHS nor Children’s guardian ad litem (“GAL”)2 has objected, we decline to

quash this matter on this basis and will proceed to address appellants’ issues


2 We note that DHS’s brief to this court was joined by Children’s GAL,
Lenore Urbani, Esq., who was appointed by the juvenile court on March 16,
2020.


                                      -5-
J. S34037/20

on the merits.   See, e.g., In the Interest of P.S., 158 A.3d 643, 648

(Pa.Super 2017) (declining to quash a juvenile’s appeal taken from both an

order adjudicating him delinquent and a dispositional order entered following

the revocation of his probation on the basis that the issues raised in each were

closely related, the appellee did not object, and the appeal period had already

expired), appeal denied, 174 A.3d 1029 (Pa. 2017); K.H. v. J.R., 826 A.2d

863, 870 (Pa. 2003) (stating, “appellate courts have not generally quashed

appeals, provided that the issues involved are nearly identical, no objection to

the appeal has been raised, and the period for appeal has expired.”).

      Appellants raise the following issues for our review:

            1.    Did the [juvenile] court err and abuse its
                  discretion in finding that [DHS] provided by
                  clear and convincing evidence that the
                  conditions which led to the removal and
                  placement of [Children] continue to exist and
                  that [Parents] cannot or will not remedy those
                  conditions within a reasonable period of time?

            2.    Did the [juvenile] court err and abuse its
                  discretion in finding that the [DHS] allowed
                  sufficient time for [Parents] to respond to
                  services by allowing termination parental rights
                  after only eight months of services[?]

Appellants’ brief at 8 (extraneous capitalization omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the


                                     -6-
J. S34037/20


            factual findings are supported, appellate courts review
            to determine if the trial court made an error of law or
            abused its discretion. [A] decision may be reversed
            for an abuse of discretion only upon demonstration of
            manifest unreasonableness, partiality, prejudice, bias,
            or ill-will. The trial court’s decision, however, should
            not be reversed merely because the record would
            support a different result.        We have previously
            emphasized our deference to trial courts that often
            have first-hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and internal quotation

marks omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined “clear and convincing evidence” as that which is so “clear, direct,


                                     -7-
J. S34037/20

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (citation and

quotation marks omitted).

     In this case, the juvenile court terminated appellants’ parental rights

pursuant to Sections 2511(a)(1), (2), (5), and (b), which provide as follows:

           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in regard
                 to a child may be terminated after a petition
                 filed on any of the following grounds:

                 (1)    The parent by conduct continuing
                        for a period of at least six months
                        immediately preceding the filing of
                        the petition either has evidenced a
                        settled purpose of relinquishing
                        parental claim to a child or has
                        refused or failed to perform parental
                        duties.

                 (2)    The    repeated     and    continued
                        incapacity, abuse, neglect or refusal
                        of the parent has caused the child
                        to be without essential parental
                        care,    control   or   subsistence
                        necessary for his physical or mental
                        well-being and the conditions and
                        causes of the incapacity, abuse,
                        neglect or refusal cannot or will not
                        be remedied by the parent.

                 ....

                 (5)    The child has been removed from
                        the care of the parent by the court
                        or under a voluntary agreement
                        with an agency for a period of at


                                     -8-
J. S34037/20


                         least six months, the conditions
                         which led to the removal or
                         placement of the child continue to
                         exist, the parent cannot or will not
                         remedy those conditions within a
                         reasonable period of time, the
                         services or assistance reasonably
                         available to the parent are not likely
                         to remedy the conditions which led
                         to the removal or placement of the
                         child within a reasonable period of
                         time and termination of the parental
                         rights would best serve the needs
                         and welfare of the child.

                  ....

            (b)   Other       considerations.--The      court    in
                  terminating the rights of a parent shall give
                  primary consideration to the developmental,
                  physical and emotional needs and welfare of the
                  child. The rights of a parent shall not be
                  terminated solely on the basis of environmental
                  factors such as inadequate housing, furnishings,
                  income, clothing and medical care if found to be
                  beyond the control of the parent. With respect
                  to any petition filed pursuant to subsection
                  (a)(1), (6) or (8), the court shall not consider
                  any efforts by the parent to remedy the
                  conditions described therein which are first
                  initiated subsequent to the giving of notice of
                  the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (b).

      Appellants’ first claim challenges the juvenile court’s decision to

terminate their parental rights to Children pursuant to Subsection 2511(a)(5).

(Appellants’ brief at 8, 22-24.) However, we need only agree with the juvenile

court as to any one subsection of Section 2511(a), in addition to

Section 2511(b), to affirm a decree terminating parental rights.         See


                                      -9-
J. S34037/20

In re M.M., 106 A.3d 114, 117 (Pa.Super. 2014). Instantly, we analyze the

juvenile court’s decision to terminate appellants’ parental rights to Children

under Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (citations

and internal quotation marks omitted).

      “The grounds for termination due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”   Id.   “Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental responsibilities. . . . [A] parent’s

vow to cooperate, after a long period of uncooperativeness regarding the

necessity or availability of services, may properly be rejected as untimely or

disingenuous.” In re A.L.D., 797 A.2d 326, 340 (Pa.Super. 2002) (internal

quotation marks and citations omitted).

      Upon review, we find that there was clear and convincing evidence to

support the juvenile court’s termination of appellants’ parental rights to

Children, pursuant to Section 2511(a)(2).         The record establishes that


                                     - 10 -
J. S34037/20

“incapacity” under Section 2511(a)(2) exists given that appellants have

demonstrated a repeated and continual inability to address their substance

abuse problems and parenting issues that led to the placement of Children.

As noted, DHS became involved in this matter in June 2019 following a call to

the Tioga County 911 Center that appellants were sleeping or had overdosed

in a car parked on the side of the roadway, and that Children were found all

running around outside the vehicle and were filthy.     (Notes of testimony,

2/18/20 at 34-36.)    Heather Patterson, the DHS caseworker assigned to

Children, testified that at the time of the February 18, 2020 termination

hearing, Father had yet to make any effort to address his substance abuse

problems. (Id. at 129.) Mother, in turn, initially took steps to address her

substance abuse issues by attending an inpatient rehabilitation program, but

relapsed soon after her release from the program and took no further steps

to address her substance abuse issues. (Id. at 128-32.) At the time of the

termination hearing, both appellants had also failed multiple drug screenings.

(Id. at 98-103.)

     The record further reflects that appellants have demonstrated an

unwillingness to actively engage or cooperate with DHS; take advantage of

the visitation offered to them by DHS; or keep in regular contact with their

caseworker or service providers.     Although DHS funded taxi service for

appellants to and from visitation, the record reflects that appellants have

participated in only approximately one-half of the scheduled visits with



                                    - 11 -
J. S34037/20

Children and only sporadically attended the medical, dental, and/or

therapeutic appointments of Children.          (Id. at 135-144).     Additionally,

Clara Holley, the Effective Safe Parenting (“ESP”) caseworker assigned to

work with appellants to achieve the goals of reunification, testified that she

made 17 attempts to make contact with appellants in the two months

preceding the termination hearing, and was successful only one time. (Id. at

97, 103-104.) Patterson also testified as to the difficulty she had in contacting

appellants or getting them to engage in any services. (Id. at 146, 167.) We

further agree with the juvenile court that “[n]o credible evidence indicates a

likelihood that either [appellant] will take steps to address substance use and

other concerns in the foreseeable future.” (Juvenile court opinion (No. 552

MDA 2020; No. 7 OC 2020), 2/20/20 at 2, § 11.)

      Based on the foregoing, we agree with the juvenile court that there

exists clear and convincing evidence of record to terminate appellants’

parental   rights   to   Children   pursuant   to   Section   2511(a)(2).    See

In re Adoption of C.D.R., 111 A.3d at 1216.

      Next, we address whether the termination of appellants’ parental rights

was in Children’s best interests, pursuant to Section 2511(b). With regard to

Section 2511(b), our supreme court has stated as follows:

            [I]f the grounds for termination under subsection (a)
            are met, a court “shall give primary consideration to
            the developmental, physical and emotional needs and
            welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
            emotional needs and welfare of the child have been
            properly interpreted to include [i]ntangibles such as


                                      - 12 -
J. S34037/20


            love, comfort, security, and stability. . . . [T]his Court
            held that the determination of the child’s “needs and
            welfare” requires consideration of the emotional
            bonds between the parent and child. The “utmost
            attention” should be paid to discerning the effect on
            the child of permanently severing the parental bond.
            However, as discussed below, evaluation of a child’s
            bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267 (internal case citations omitted).

      “[I]n cases where there is no evidence of a bond between a parent and

child, it is reasonable to infer that no bond exists. Accordingly, the extent of

the bond-effect analysis necessarily depends on the circumstances of the

particular case.”   In re Adoption of J.M., 991 A.2d 321, 324 (Pa.Super.

2010) (citations omitted). When evaluating a parental bond, “the court is not

required to use expert testimony. Social workers and caseworkers can offer

evaluations as well. Additionally, Section 2511(b) does not require a formal

bonding evaluation.”     In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010)

(citations omitted). This court has long recognized that,

            [w]hile a parent’s emotional bond with his or her child
            is a major aspect of the Section 2511(b) best-interest
            analysis, it is nonetheless only one of many factors to
            be considered by the court when determining what is
            in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .




                                      - 13 -
J. S34037/20

In re Adoption of C.D.R., 111 A.3d at 1219 (citations and internal quotation

marks omitted).

       Here, the juvenile court made the following findings with respect to the

developmental, physical and emotional needs and welfare of each Child:

S.M.

            The Court begins by acknowledging that there is a
            bond between each [appellant] and [S.M.] [S.M.]
            recognizes [appellants] as parents and interacts with
            them during periods of visitation, in that context. The
            Court, however notes, that this bond and connection
            between [S.M.] has not been in all ways positive. The
            Court notes that [S.M.] has been diagnosed with Post
            Traumatic Stress Disorder. The Court further notes
            that the child, following an evaluation by
            [John] Higham, has been diagnosed with a person
            history of physical abuse, psychological abuse, and
            neglect in childhood.

            The Court is also cognizant of and notes the position
            of the Legal Interest Attorney, appointed on behalf of
            [S.M.], Attorney Megan Wells, after consultation with
            [S.M.], has indicated [S.M.’s] stated preference to no
            longer have contact with either [appellant], and a
            desire for permanency in the home of the current
            foster parents. As discussed above, [S.M.] has, since
            removal from the custody of [appellants], been
            attended to entirely by the foster parents, under the
            supervision of [DHS]. The current foster resource
            provides transportation and access to medical
            services in [S.M.’s] home community of Westfield.
            [S.M.] has also been provided with the appropriate
            and necessary dental care. [DHS] has taken steps to
            engage [S.M.] in recommended mental health
            therapy. The Court also notes that the testimony of
            the foster parent, Amber Swartley, indicating that she
            and her husband are prepared to provide permanency
            for [S.M.] and her siblings in the form of adoption,
            should the Court terminate the parental rights. Based
            upon the entirety of the record presented, the Court


                                     - 14 -
J. S34037/20


           determines that it is clearly in [S.M.’s] long-term best
           interest that [appellants’] parental rights be
           terminated. [S.M.] is entitled to, pursuant to law,
           permanency, and while the Court is conscious of the
           fact that [S.M.] has been in placement for less than
           1 year, the Court, as discussed above, has no
           confidence that [appellants] will take the necessary
           steps to reassume their parental responsibilities in the
           near future. A denial of termination at this point in
           time would result in a continued languishing of [S.M.],
           in a state between the foster parents and [appellants].
           While the Court acknowledges that there are likely to
           be consequences in permanently severing the bond
           between [appellants] and [S.M.], the long-term best
           interest of [S.M.] clearly outweighs the temporary
           discomfort     or   inconvenience       occasioned    by
           termination.

Juvenile court opinion (No. 552 MDA 2020; No. 7 OC 2020), 2/20/20 at 7-8.

K.M.

           The Court begins by acknowledging that there is a
           bond between each [appellant] and [K.M.]. [K.M.]
           recognizes [appellants] as parents and interacts with
           them during periods of visitation, in that context. The
           Court, however notes, that this bond and connection
           between [K.M.] has not been in all ways positive, with
           a person [sic] history of physical abuse, psychological
           abuse, and neglect in childhood.

           As discussed above, [K.M.] has, since removal from
           the custody of [appellants], been attended to entirely
           by the foster parents, under the supervision of [DHS].
           The current foster resource provides transportation
           and access to medical services in [K.M.’s] home
           community of Westfield. The Court also notes that the
           testimony of the foster parent, Amber Swartley,
           indicating that she and her husband are prepared to
           provide permanency for [K.M.] and his siblings in the
           form of adoption, should the Court terminate the
           parental rights. Based upon the entirety of the record
           presented, the Court determines that it is clearly in
           the [K.M.’s] long-term best interest that [appellants’]


                                    - 15 -
J. S34037/20


           parental rights be terminated. [K.M.] is entitled to,
           pursuant to law, permanency, and while the Court is
           conscious of the fact that [K.M.] has been in
           placement for less than 1 year, the Court, as
           discussed above, has no confidence that [appellants]
           will take the necessary steps to reassume their
           parental responsibilities in the near future. A denial
           of termination at this point in time would result in a
           continued languishing of [K.M], in a state between the
           foster parents and [appellants]. While the Court
           acknowledges that there are likely to be consequences
           in permanently severing the bond between
           [appellants] and [K.M.], the long-term best interest of
           [K.M.] clearly outweighs the temporary discomfort or
           inconvenience occasioned by termination.

Juvenile court opinion (No. 553 MDA 2020; No. 8 OC 2020), 2/20/20 at 7-8.

B.M.

           The Court begins by acknowledging that there is a
           bond between each [appellant] and [B.M.]. [B.M.]
           recognizes [appellants] as parents and interacts with
           them during periods of visitation, in that context. The
           Court, however notes, that this bond and connection
           between [B.M.] has not been in all ways positive, with
           a person [sic] history of physical abuse, psychological
           abuse, and neglect in childhood.

           As discussed above, [B.M.] has, since removal from
           the custody of [appellants], been attended to entirely
           by the foster parents, under the supervision of [DHS].
           The current foster resource provides transportation
           and access to medical services in [B.M.’s] home
           community of Westfield. The Court also notes that the
           testimony of the foster parent, Amber Swartley,
           indicating that she and her husband are prepared to
           provide permanency for [B.M.] and his siblings in the
           form of adoption, should the Court terminate the
           parental rights. Based upon the entirety of the record
           presented, the Court determines that it is clearly in
           the [B.M.’s] long-term best interest that [appellants’]
           parental rights be terminated. [B.M.] is entitled to,
           pursuant to law, permanency, and while the Court is


                                   - 16 -
J. S34037/20


            conscious of the fact that [B.M.] has been in
            placement for less than 1 year, the Court, as
            discussed above, has no confidence that [appellants]
            will take the necessary steps to reassume their
            parental responsibilities in the near future. A denial
            of termination at this point in time would result in a
            continued languishing of [B.M], in a state between the
            foster parents and [appellants]. While the Court
            acknowledges that there are likely to be consequences
            in permanently severing the bond between
            [appellants] and [B.M.], the long-term best interest of
            [B.M.] clearly outweighs the temporary discomfort or
            inconvenience occasioned by termination.

Juvenile court opinion (No. 554 MDA 2020; No. 9 OC 2020), 2/20/20 at 7-8.

      Our standard of review requires us to accept the juvenile court’s findings

of fact and credibility determinations where, as here, they are supported by

the record. See In re T.S.M., 71 A.3d at 267. Accordingly, we agree with

the juvenile court that the termination of appellants’ parental rights to

Children was proper under Section 2511(b).

      In their final claim, appellants contend the juvenile court erred “in

finding that the [DHS] allowed sufficient time for [appellants] to respond to

services by allowing termination [of] parental rights after only eight months

of services.” (Appellants’ brief at 8). Here, appellants failed to specifically

raise or develop this issue in a separate section in the “Argument” portion of

their appellate brief, opting instead to meld this argument into their discussion

of Section 2511(a)(5). (See appellants’ brief at 19-24.) Having already found

that termination of appellants’ parental rights was proper under Section

2511(a)(2), and cognizant of the fact that we need only agree with the



                                     - 17 -
J. S34037/20

juvenile court as to any one subsection of Section 2511(a) to affirm a

termination decree, see In re M.M., 106 A.3d at 117, we need not address

this issue.

      Based on the foregoing, we conclude that the juvenile court did not

abuse its discretion by involuntarily terminating appellants’ parental rights to

Children pursuant to Section 2511(a)(2) and (b). Accordingly, we affirm the

juvenile court’s February 20, 2020 decrees.

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/16/2020




                                     - 18 -